DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is currently being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bashkirtsev (US 2009/0252278) in combination with Lee ("Measurement of the specific heat of Zr–40 wt% U metallic fuel", Journal of nuclear materials 360, no. 3 (2007): 315-320).
Bashkirtsev (cited via IDS) discloses a fuel assembly (2) comprising a frame (38, 41, 42), lower nozzle (8), tie plates, fuel elements with a fuel kernel (14) having fuel material (U) disposed in a matrix of metal non-fuel material (Zr), and a cladding (15).  Particularly note Figure 5. 
It is well known in the art to have U-Zr fuel comprise δ-phase UZr2.  For example, note Lee.  The skilled artisan would understand that uranium alloyed with Zr provides excellent corrosion resistance, and Zr has a low thermal-neutron cross section.  Thus, modification of Bashkirtsev to have had the U-Zr fuel comprise δ-phase UZr2, as suggested by Lee, would have been obvious to one of ordinary skill in the art. 
One of ordinary skill in the art would also realize that a cladding can be implemented with various thicknesses, necessarily amounting to certain design characteristics (e.g., strength, compatibility, neutron absorption, etc.) obviously more favorable to use of a certain thicknesses in light of a specific nuclear reactor design.  The skilled artisan would understand that Bashkirtsev can be modified for use with different cladding thicknesses.  Thus, it would have been obvious to one of ordinary skill in the art to have modified Bashkirtsev to have implemented a cladding with a thickness of at least 0.6 mm to meet a particular reactor design.  
It is conventional in the art to have nuclear fuel include a burnable poison for the many known advantages thereof.  It is so conventional that the US patent classification system has an entire class/subclass (376/419) directed to burnable poison in nuclear fuel.  Modification of Bashkirtsev to have employed a conventional burnable poison would have been obvious to one of ordinary skill in the art.
It appears that Bashkirtsev’s fuel elements provide about 100% of the fissile material of the fuel assembly.  Thus, they provide at least 60% of the fissile material.
Bashkirtsev discloses that uranium, plutonium, and thorium can be used as fuel.
The result of the modifications would have been predictable to the skilled artisan.


Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bashkirtsev and Lee as applied to claim 1 above, and further in view of Bol’shakov ("Experimental study of burnout in channels with twisted fuel rods", Thermal engineering 54, no. 5 (2007): 386-389).
Claims 2-3
One of ordinary skill in the art would realize that fuel elements can be provided with different spacing types, necessarily amounting to certain design characteristics obviously more favorable to use of a certain spacing type in light of a specific nuclear reactor design.  The skilled artisan would understand that Bashkirtsev can be modified for use with different spacing types.  Bol’shakov (cited via IDS) discloses three-lobed fuel rods which are twisted relative to the longitudinal axis, thereby providing self-spacing of the rib-to-rib type (page 386, col. 1, first paragraph; Figure 2).  Modification of Bashkirtsev to have employed a twisted arrangement to have provided a self-spacing of the rib-to-rib type, as suggested by Bol’shakov, would have been obvious to one of ordinary skill in the art.
Claims 4-6
Bashkirtsev further discloses a displacer (17) that extends along a central longitudinal axis of the fuel kernel.  Corners of the displacer are aligned with the spacer ribs (16).  It would have been further obvious to one of ordinary skill in the art to have also twisted Bashkirtsev’s displacer to have maintained the corresponding relative displacement and alignment in the fuel in the twisted arrangement.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bashkirtsev and Lee and Bol’shakov as applied to claim 3 above, and further in view of Takahashi (US 3,124,875).
Takahashi shows that it is well known in the art to make nuclear fuel (e.g., UO2) using a powdered ceramic fuel material (e.g., col. 1, lines 19-20; col. 2, lines 60-61; and col. 3, line 43).  Modification of Bashkirtsev to have conventionally employed the uranium as a ceramic fuel material, as suggested by Takahashi, would have been obvious to one of ordinary skill in the art.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited feature is not shown:
ratio is less than 0.7 (claim 7). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.

/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646